Appeal from order of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about June 1, 2006, which, after a fact-finding of neglect against respondent mother and dismissal of charges against respondent father, continued the temporary placement of the child in foster care until further court order and completion of the next permanency hearing, unanimously dismissed as moot, without costs.
The terms of the dispositional order have been superseded by subsequent court orders (see Matter of D./B. Children, 303 AD2d 229 [2003]; Matter of Clifford J., 238 AD2d 244 [1997]). Were we to review the merits, we would affirm, given the father’s admission, inter alia, that he was not prepared to accept custody of his child right away. Concur—Tom, J.P., Friedman, Nardelli and Catterson, JJ.